t c memo united_states tax_court barry and penny knelman petitioners v commissioner of internal revenue respondent docket no filed date barry and penny knelman pro sese erica y wu for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure on petitioners’ federal_income_tax after concessions ’ the issues for ' in the notice_of_deficiency respondent determined that petitioners had underreported their income by dollar_figure after respondent conceded dollar_figure petitioners stipulated that they had received but failed to report dollar_figure of operating income from continued decision are whether petitioners failed to report dollar_figure of schedule c profit or loss from business income for the tax_year whether petitioners are entitled to deduct dollar_figure for travel_expenses and dollar_figure for meals under sec_162 as schedule c business_expenses and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition in this case petitioners resided in irvine california continued their landscaping business they dispute however that this income is subject_to tax respondent also determined that petitioners had overstated their schedule c profit or loss from business deductions relating to their landscaping business by dollar_figure respondent however conceded dollar_figure of these deductions reducing the overstated amount to dollar_figure petitioners then conceded dollar_figure of that amount leaving dollar_figure in dispute before the parties’ concessions respondent determined that petitioners were subject_to additional self-employment_income taxes of dollar_figure and entitled to an additional self-employment_tax deduction of dollar_figure petitioners presented no evidence at trial regarding this issue and failed to address it on brief petitioners are therefore liable for any self-employment_income taxes due on the additional self-employment_income found by the court see 92_tc_661 all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure during the mid-1980's barry knelman began operating a landscaping business in southern california named barry knelman plant company mr knelman operated the landscaping business as a sole_proprietorship selling and maintaining indoor plants for business offices in the los angeles county area in petitioners decided to move to ohio so that their children could be closer to the rest of their family instead of selling relocating or closing the landscaping business mr knelman decided to continue operating the business in california throughout petitioners maintained their residence in ohio during this period the only business petitioners owned or operated was the landscaping business in southern california because mr knelman could not afford to hire a full-time_employee to manage the landscaping business he traveled to california every month during mr knelman spent more than months in california with each stay lasting approximately days petitioners filed a joint federal_income_tax return for the taxable_year ending date on their return petitioners failed to report dollar_figure from the landscaping business petitioners also claimed dollar_figure in schedule c deductions for the costs mr knelman incurred traveling between his residence in ohio and his landscaping business in southern california the disputed deductions involve dollar_figure for travel_expenses and dollar_figure for meals and entertainment_expenses - - opinion gross_income under sec_61 congress defined gross_income as all income from whatever source derived see 348_us_426 82_tc_403 this includes income from a business see sec 6l1 a petitioners do not challenge respondent’s calculation of petitioners’ income petitioners in fact stipulate that during mr knelman received but failed to report dollar_figure of income from the landscaping business notwithstanding the express language of sec_61 petitioners contend that they are not required to pay any federal_income_tax on this income petitioners advance shopworn arguments characteristic of tax-protester rhetoric that has been universally rejected by the courts see 114_tc_136 boyce v commissioner tcmemo_1996_439 affd without published opinion 122_f3d_1069 9th cir fair v commissioner tcmemo_1994_276 affd without published opinion 60_f3d_833 9th cir petitioners allege there are no provisions in the internal_revenue_code requiring u s citizens to pay federal_income_tax on income earned in the united_states the income which the landscaping business earned was not gross_income and - - thus not taxable the deficiency was not a legally enforceable deficiency and petitioners were denied their sixth amendment right to confront and cross-examine respondent’s employees who audited their return we shall not painstakingly address petitioners’ assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir williams v commissioner supra pincite accordingly we sustain respondent’s position that petitioners underreported their income by dollar_figure with regard to the landscaping business travel and meals and entertainment_expenses petitioners claim that they paid dollar_figure for travel_expenses and dollar_figure for meals and entertainment_expenses the travel_expenses represent the airfare costs mr knelman incurred flying between his residence in ohio and his place of business in california whereas the meals and entertainment_expenses represent the cost of meals mr knelman incurred during his trips to california respondent disallowed the deductions relating to both expenditures contending that the travel and the meals and entertainment_expenses were nondeductible personal expenses and their claim to the meals and entertainment deduction equals dollar_figure after the 50-percent reduction pursuant to sec_274 -- - not ordinary and necessary expenses_incurred in the pursuit of a business deductions are strictly a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to any deductions claimed on their return see rule a 503_us_79 sec_162 permits deductions for ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business such as travel_expenses and meals and entertainment_expenses see sec_162 sec_262 however precludes deductions for personal living or family_expenses not otherwise expressly allowed for example commuting expenses between a taxpayer’s home and place of business are personal expenses and thus not deductible see 326_us_465 439_f2d_296 9th cir affg 52_tc_964 roy v commissioner tcmemo_1997_562 affd without published opinion 182_f3d_927 9th cir sec_1_162-2 sec_1_262-1 income_tax regs the fact that a taxpayer chooses to live a substantial distance from his place of business provides no exception to this general_rule see commissioner v flowers supra pincite sisson v commissioner tcmemo_1994_545 affd without published opinion 108_f3d_339 9th cir in addition the living_expenses incurred as a result of this decision are also nondeductible personal expenses see commissioner v flowers supra pincite 55_tc_783 the rationale behind this rule is that a taxpayer is free to choose the location of his personal_residence see 60_tc_834 if we allowed the taxpayer to deduct the commuting expenses we would be permitting the taxpayer to take a deduction for what is an inherently_personal expense see id alexander v commissioner tcmemo_1979_436 in the instant case we find that mr knelman’s primary motivation in traveling between ohio and california was to commute between the locations of his chosen residence and business had petitioners remained in southern california their traveling expenses between work and home would also have been nondeductible commuting expenses the distance traveled no matter how far does not change the character of the commuting expense see commissioner v flowers supra pincite furthermore petitioners have not presented any evidence refuting respondent’s determination that the meals petitioners deducted were nondeductible living_expenses incurred as a result of their decision to live outside the state where their landscaping business is located in the instant case the taxpayers for personal reasons wanted to reside in ohio and --- - maintain their landscaping business in california we hold that the costs of the airfare and meals cannot be deducted as ordinary and necessary business_expenses under sec_162 therefore we sustain respondent’s determination on this issue accuracy-related_penalty pursuant to sec_6662 respondent determined that petitioners are liable for an accuracy-related_penalty due to an underpayment_of_tax attributable to negligence or disregard of rules or regulations because respondent determined that petitioners had failed to report income failed to maintain proper records to substantiate the schedule c deductions and deducted personal expenses respondent computed the accuracy- related penalty based upon the entire underpayment petitioners bear the burden of proving that sec_6662 does not apply see rule a 92_tc_501 petitioners have neither offered any evidence regarding this issue nor provided a reasonable explanation why we should not hold them liable for the accuracy- related penalty accordingly we sustain respondent’s determination of the accuracy-related_penalty with regard to the underpayment associated with petitioners' concessions and this court's redeterminations in reaching our holdings herein we have considered all of petitioners’ arguments and to the extent not mentioned above --- - we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
